Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 08, 2019

The Court of Appeals hereby passes the following order:

A20I0052. KINGWOOD INTERNATIONAL RESORT, LLC et al. v.
     RICHARD CLARK, PERSONALLY, AND ON BEHALF OF RICK’S AT
     ACHASTA

      Defendants Kingwood International Resort, LLC, and Kingwood Dahlonega
International Resort, LLC, seek interlocutory review of the trial court’s order denying
their motion for summary judgment. We lack jurisdiction because the certificate of
immediate review was not entered within ten days of the trial court’s order.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. A timely certificate of immediate review is a jurisdictional
requirement. See Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974). If the certificate of immediate review is not entered within
that ten-day period, it is untimely, and the party seeking review must wait until the
final judgment to appeal.       See OCGA § 5-6-34 (b); Wilcher v. Confederate
Packaging, Inc., 287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007) (“A certificate of
immediate review of a court order must be signed by the trial judge and filed with the
clerk of the trial court within ten days of the entry of the interlocutory order sought
to be appealed.”).
      Here, the trial court entered its order denying the defendants’ motion for
summary judgment on August 27, 2019. Seventeen days later, on September 13, the
court entered an order granting the defendants’ request for a certificate of immediate
review. Although the trial court signed the certificate of immediate review on
September 6, the relevant date for determining the timeliness of the certificate is the
date it was filed with the clerk of the trial court. See Van Schallern v. Stanco, 130
Ga. App. 687, 687 (204 SE2d 317) (1974). Accordingly, the certificate was untimely
and this application is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/08/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.